Citation Nr: 0020806	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a surgical 
scar of the left arm, currently rated 10 percent disabling. 

2.  Entitlement to an increased schedular rating above the 40 
percent assigned for residuals of injury to the anterior 
interosseous nerve of the left hand.

3.  Entitlement to a temporary total post surgical 
convalescent rating pursuant to 38 C.F.R. § 4.30 based on 
left carpal tunnel release surgery performed at a private 
hospital in May 1992.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.  
The veteran thereafter had Army Reserve membership until 
October 1984.   

The appeal of the claim for an increased rating for a 
surgical scar of the left arm arises from the October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, granting 
service connection and assigning a 10 percent rating for the 
surgical scar as secondary to service-connected residuals of 
injury to the anterior interosseous nerve of the left hand. 

The appeal of the claims of entitlement to an increased 
schedular rating above the 40 percent assigned for residuals 
of injury to the anterior interosseous nerve of the left 
hand, and entitlement to a temporary total post surgical 
convalescent rating pursuant to 38 C.F.R. § 4.30 based on 
surgery performed in May 1992, arise from a March 1995 RO 
decision denying an increased rating above the 20 percent 
then assigned for residuals of injury to the anterior 
interosseous nerve of the left hand, and denying a temporary 
total post surgical convalescent rating based on surgery 
performed in May 1992.  Regarding these two appeals, the 
veteran testified at before a hearing officer at the RO in 
November 1995.  A transcript of that hearing is included in 
the claims folder.  By an October 1997 decision, in pertinent 
part, the RO granted an increased rating to 40 percent for 
residuals of injury to the anterior interosseous nerve of the 
left hand.  

The Board notes that in a January 1999 VA Form 9 the veteran 
requested a hearing before a member of the Board at the RO (a 
Travel Board hearing).  In a July 1999 submission the veteran 
requested a hearing before a member of the Board in 
Washington, D.C..  In a submission dated in September 1999, 
the veteran clarified that he no longer desired the hearing 
before a member of the Board at the RO which he had 
previously requested.  Thereafter, the veteran was scheduled 
for a hearing before a member of the Board in Washington, 
D.C., on Tuesday, June 20, 2000.  However, the veteran 
submitted a letter on June 1, 2000, requesting that the 
hearing be rescheduled.  The veteran's representative in a 
letter dated June 2, 2000 requested that the veteran be 
scheduled for an additional hearing 30 days from the original 
hearing date, and requested that the new hearing be scheduled 
on a Thursday.  A hearing was scheduled for the veteran on 
Thursday, July 27, 2000.  A notification letter was sent to 
the veteran at his most recent address of record on June 16, 
2000, informing him of the pending hearing on July 27, 2000.  
However, the veteran failed to appear for that July 27, 2000 
hearing.  Thereafter an informal hearing presentation was 
submitted by the veteran's representative dated July 27, 
2000.  The case is now before the Board for appellate 
consideration. 


REMAND

The appellant's claim for an increased rating for a surgical 
scar of the left arm is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991) in that his claim is plausible.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  This finding is based on 
the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that the claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. §  5107. 

In this case, the RO has endeavored to develop the veteran's 
claim for a higher schedular rating than the 10 percent 
assigned for a surgical scar of the left arm.  However, 
additional development is required, as detailed below.  

Military reserve status records reflect that the veteran 
suffered damage to the anterior interosseous nerve of the 
left hand in a fall in the course of military duties in 
August 1981.  This nerve damage was partially relieved by 
neurolysis.  

The veteran underwent surgery in May 1992 at Montefiore 
University Hospital for a left carpal tunnel release to treat 
diagnosed left carpal tunnel syndrome.  

The veteran underwent a revision surgical procedure in 
November 1996 at the University of Pittsburgh Medical Center 
for release of the median nerve, the anterior nerve, and the 
pronator teres, including at the left elbow, based on the 
veteran's reports of continued severe pain in the left 
forearm, and continued left hand difficulties including 
inability to flex the distal interphalangeal joint of the 
left index finger.

The veteran underwent a VA examination in May 1997.  Upon 
physical examination, there were mixed results in terms of 
capacity to flex fingers of the left hand, which results the 
examiner attributed to variable cooperation.  The examiner 
noted that the veteran had an injury to the anterior 
interosseous nerve and now had a normal electrodiagnostic 
study, but had undergone two exploration and release 
operations for the anterior interosseous nerve and one carpal 
tunnel release.  The examiner noted that assessment was 
difficult because the veteran showed loss of function not 
only in the anterior interosseous nerve distribution, but 
also restricted function in the distribution of the ulnar 
nerve.  The examiner noted that cooperation was intermittent 
in terms of flexion of all the digits.  The examiner 
nonetheless noted that operative reports showed that the 
veteran had scarring about the anterior interosseous nerve.  
The examiner opined that there was no evidence of any 
relationship between the anterior interosseous nerve injury 
and the carpal tunnel syndrome for which the veteran was 
operated on in 1992.

At a September 1998 VA examination, the veteran's history was 
noted, in pertinent part, of injury to the left upper 
extremity while in the Reserves.  It was noted that the 
veteran's scar was from surgery performed due to persistent 
pain following the injury, with surgery performed to repair 
possible contusion injury to the median nerve.  It was noted 
that three years prior to the September 1998 examination the 
veteran had undergone reoperation of the same incisional scar 
at Montefiore Hospital.  The examiner noted that the veteran 
had also developed carpal tunnel syndrome, and surgery to 
decompress the left carpal tunnel had also been performed.  
The examiner noted that in the second surgery, the scar was 
lengthened at both ends, including for the carpal tunnel 
decompression.  The veteran complained of pain in the elbow 
and the left lower arm as a result of the injury.  The 
veteran complained that pain had increased and strength had 
decreased in the left hand, including loss of grip strength.  
Upon examination, the examiner described the scar as follows:

The surgical scar is a straight line on 
the medial aspect above the left elbow 
joint and connected with the surgical 
incision scar horizontal and from the 
horizontal to the relatively lateral 
aspect of the elbow and then the incision 
scar is a straight line down to the lower 
arm.  Altogether the scar which I 
measured from the vertical scar above the 
elbow joint and horizontal across the 
elbow joint and vertical below the elbow 
joint from the lateral side altogether is 
20.5 cm.  He also has a scar from left 
carpal tunnel syndrome repair.  The 
texture is fine.  The color of the scar 
is hypopigmented.  

The examiner went on to note that the scar was tender and 
adherent to the skin with minimal keloid formation.  There 
was no ulceration or breakdown of the skin, though there was 
some elevation of the scar.  There was very minimal tissue 
loss.  The examiner noted that the veteran claimed that the 
scar was persistently tender and painful, and also claimed to 
have persistent pain around the elbow joint and above and 
below it.  The examiner described the scar as disfiguring.  
The examiner noted that the veteran alleged that the scar 
resulted in limitation of function of the elbow joint on the 
side.  Range of motion of the left elbow was from zero 
degrees extension to 115 degrees flexion actively, and to 118 
degrees flexion passively.  However, the examiner did not 
provide an opinion as to whether or not the left arm surgical 
scar limited functioning and/or motion of the left elbow. 

In a November 1998 statement, the veteran reiterated that the 
scar was tender and painful and resulted in a limitation of 
functioning of the elbow.  In a January 1999 VA Form 9 the 
veteran contended that he should receive at least a 20 
percent rating for his scarring of the left arm.  He therein 
stated that there was scarring, pain, limited motion, and 
disfigurement of the left arm associated with the scar.
 
Skin disorders are rated under Diagnostic Codes 7800 through 
7819.  38 C.F.R. § 4.118 (1999).  Superficial scars which are 
not of the face, head, or neck, and which are not burn scars, 
may be rated under Diagnostic Code 7803, for a superficial 
scar which is poorly nourished with repeated ulceration, or 
under Diagnostic Code 7804, for a superficial scar which is 
tender and painful on objective demonstration.  A 10 percent 
rating may be assigned for a scar under one of these two 
codes.  A compensable rating may not be assigned on the basis 
of repugnance of a superficial scar where, as here, the scar 
is not of the face, head, or neck.  Diagnostic Code 7800.  
With the 10 percent rating currently assigned, the veteran 
has already been assigned the maximum schedular rating 
allowable for his superficial surgical scar of the arm on the 
basis of Diagnostic Codes 7803 and 7804.  However, Diagnostic 
Code 7805 allows for rating a superficial scar on the basis 
of limitation of function of an affected part.  To consider a 
higher schedular rating than the 10 percent assigned, the VA 
must consider ratings based on limitation of elbow 
functioning.  

Full range of motion of the elbow is from zero degrees 
extension to 145 degrees flexion.  Full forearm pronation is 
from zero to 80 degrees, and full forearm supination is from 
zero to 85 degrees.  See 38 C.F.R. § 4.71 (Plate I).

Where the elbow joint is involved, Diagnostic Code 5206 
provides for a noncompensable evaluation if flexion of the 
forearm is limited to 110 degrees.  A 10 percent evaluation 
is assignable if flexion is limited to 100 degrees.  In order 
to warrant an evaluation of 20 percent, flexion must be 
limited to 90 degrees. Diagnostic Code 5207 provides for a 10 
percent evaluation if extension is limited to 45 or 60 
degrees.  If extension is limited to 75 degrees, a 20 percent 
evaluation would be assigned.

Further, under Diagnostic Code 5208, a 20 percent evaluation 
is warranted if flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  Supination and pronation 
of the forearm is evaluated pursuant to Diagnostic Code 5213.  
A 10 percent rating is warranted for limitation of supination 
to 30 degrees or less, and a 20 percent rating is warranted 
for limitation of pronation with motion lost beyond the 
middle of arc or beyond the last quarter of arc, with the 
hand not approaching full pronation.  38 C.F.R. § 4.71a 
(1999).

The Board notes that the VA examiner in September 1998 did 
not measure elbow motion in supination and pronation, and, as 
stated above, did not provide an opinion as to whether the 
veteran's surgical scar was causing any limitation of 
function of the elbow joint.  Accordingly, an additional VA 
examination is in order to address these points.  

The RO did not consider a rating for the veteran's surgical 
scar on the basis of limitation of elbow joint function, and 
alternately did not consider an extraschedular rating for the 
surgical scar.  The Board notes that when the maximum 
schedular rating is assigned under applicable rating codes 
and entitlement to a higher rating is claimed, an 
extraschedular rating must be considered.  See 38 C.F.R. § 
3.321(b) (1999).    

As noted in the Introduction, above, the veteran appealed a 
March 1995 RO decision denying an increased rating for 
residuals of injury to the anterior interosseous nerve of the 
left hand, then rated 20 percent disabling, and denying a 
temporary total rating based on required convalescence as 
related to carpal tunnel surgery performed in May 1992, 
pursuant to 38 C.F.R. § 4.30.  The veteran submitted a notice 
of disagreement as to both issues in April 1995, and the RO 
issued a responsive Statement of the Case in August 1995.  
The appeal as to both issues was perfected in August 1995.  
The veteran testified at a hearing before a hearing officer 
at the RO in November 1995, and a hearing officer decision 
was issued in November 1995 confirming those denials.  A June 
1997 RO decision confirmed the denial of an increased rating 
for residuals of injury to the anterior interosseous nerve of 
the left hand, but did not address convalescent rating claim 
related to surgery in May 1992.  (By that decision the RO did 
grant an unrelated  temporary total convalescent rating 
related to a November 1996 surgery on the left arm.)  By an 
October 1997 rating decision, the RO granted an increased 
rating to 40 percent disabling for residuals of injury to the 
anterior interosseous nerve of the left hand.  The 
convalescent rating as related to the May 1992 surgery was 
again not addressed.  Thereafter, additional evidence 
including the September 1998 VA examination report, note 
above, was added to the claims folder.  As the grant of a 40 
percent rating for the veteran's residuals of injury to the 
anterior interosseous nerve of the left hand is not a grant 
of a total, 100 percent rating and the veteran has not 
withdrawn his appeal, the appeal of that increased rating 
claim is still pending.  The appeal of the denial of a 
temporary total convalescent rating pursuant to 38 C.F.R. 
§ 4.30 based on the May 1992 surgery is also still pending.  
A Supplemental Statement of the Case addressing these two 
appealed claims has not been issued following the submission 
of the most recent medical evidence subsequent to the August 
1995 Statement of the Case issued by the RO.  When evidence 
is received by the agency of original jurisdiction prior to 
transfer of the records to the Board of Veteran's Appeals 
after an appeal has been initiated, the evidence will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  38 C.F.R. § 19.37 (1999).  A 
Supplemental Statement of the Case must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after Statement of the Case is issued.  
38 C.F.R. § 19.31 (1999).  Accordingly, remand is necessary 
for issuance of a Supplemental Statement of the Case 
addressing these claims.  

The case is therefore REMANDED to the RO for the following 
development:

1. The veteran should be afforded a VA 
examination to determine the presence or 
absence of any functional impairment of 
the left elbow joint, and, if present, 
whether such is caused by his left upper 
extremity surgical scar.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner must 
review reports of the veteran's prior 
median nerve release operation in 
November 1996, to facilitate 
differentiation of underlying median 
nerve pathology from disability resulting 
solely from the surgical scar.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner must do 
the following:

a)  The examiner must provide an 
opinion as to whether or not the 
surgical scar limits functioning of 
the left elbow.  

b)  If any limitation of functioning 
of the left elbow joint is found not 
to be the result of the surgical 
scar, the examiner should provide an 
opinion as to the cause of the 
limitation of left elbow joint 
functioning.  

c)  If limitation of left elbow 
joint functioning is found to be due 
to the surgical scar, the examiner 
must describe the full extent of 
this resulting limitation.  The 
examiner must measure in degrees, 
the range of motion at the elbow 
joint in all planes, including in 
extension, flexion, supination, and 
pronation, and address any 
limitations of motion.  Reference is 
again made to 38 C.F.R. § 4.71 
(Plate I), as previously described.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.


3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating above the 10 percent 
currently assigned for a surgical scar of 
the left arm.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  As part of 
this determination, the RO must consider 
whether the increased rating claim should 
be referred to the Director, Compensation 
and Pension, for extraschedular 
consideration.  If the RO determines that 
no such referral is called for in this 
case, then in the Supplemental Statement 
of the Case the RO must discuss why the 
referral for extraschedular consideration 
was not required.  In the discussion, the 
RO must cite 38 C.F.R. § 3.321 (b).  

4.  The RO should review the claims of 
entitlement to an increased schedular 
rating above the 40 percent assigned for 
residuals of injury to the anterior 
interosseous nerve of the left hand, and 
entitlement to a temporary total 
convalescent rating pursuant to 38 C.F.R. 
§ 4.30 based on surgery performed in May 
1992, in light of the new VA medical 
evidence noted above and all other 
evidence received regarding these claims.  
If the determinations remain adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
the applicable time to respond.
 
The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




